DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. Applicant has amended the independent claims to incorporate, e.g., the features of dependent claims 3 and 4.  Applicant argues, with respect to claim 1, that Yang does not teach or suggest “in response to the WiFi module failing to receive the network configuration information within a preset period of time T3, or in response to the WiFi module receiving the network configuration information within a preset period of time T4 but the home appliance fails to connect to the network, determining by the WiFi module that the network connection fails and is ceased; and after the network connection fails and is ceased: automatically driving, by the home appliance, the WiFi module to enter the monitoring mode or the hotspot mode or to switch between the monitoring mode and the hotspot mode for connecting to the network within a preset time; or manually driving the WiFi module to enter the monitoring mode or the hotspot mode or to switch between the monitoring mode and the hotspot mode for connecting to the network within a preset time in response to a touch of a button on the home appliance”.  The specific limitations “in response to the WiFi module failing to receive the network configuration information within a preset period of time T3, or in response to the WiFi module receiving the network configuration information within a preset period of time T4 but the home appliance fails to connect to the network, determining by the WiFi module that the network connection fails and is ceased” were rejected in the previous Office Action in further view of Seok.  As Applicant has not addressed these limitations with respect to Seok they will not be addressed in further detail.  Therefore, as best understood by Examiner, Applicant is arguing that Yang does not teach or suggest “and after the network connection fails and is ceased: automatically driving, by the home appliance, the WiFi module to enter the monitoring mode or the hotspot mode or to switch between the monitoring mode and the hotspot mode for connecting to the network within a preset time; or manually driving the WiFi module to enter the monitoring mode or the hotspot mode or to switch between the monitoring mode and the hotspot mode for connecting to the network within a preset time in response to a touch of a button on the home appliance.”  Specifically, Applicant argues that while it is clear from Yang that the WiFi module firstly detects whether a specific multicast or broadcast message is acquired in the stray mode (supposing to be equivalent to the monitoring mode of the present application), and then the WiFi module enters the soft AP mode (supposing to be equivalent to the hotspot mode of the present application), Yang fails to disclose the subsequent processing of the WiFi module when the network connection fails in the soft AP mode, namely, Yang fails to disclose whether the WiFi module enters the stray mode or the soft AP mode, or directly stops connecting to the network after the network connection fails in the soft AP mode.  Examiner respectfully disagrees.  Yang teaches that WiFi module of the smart home appliance is configured to directly enter the stray mode after power up.  Here, powering up from an off state would be analogous to driving (either manually or automatically) the Wi-Fi module to enter a mode from a state where network connection has ceased (i.e. is pwered down) (Yang MT doc. p. 3, step 401).  Therefore, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN104469789) [“Yang”; see attached Machine Translation document (MT doc.) for citations in view of Seok (US 2014/0105196) [“Seok”].
Regarding claim 1, Yang teaches a method for connecting a home appliance to a network, comprising: 
receiving, by a WiFi module in the home appliance, a network connection trigger message [Yang MT doc. p. 3, step 401: WiFi module of the smart home appliance is configured to directly enter the stray mode after power up (i.e. entering power up is analogous to receiving a trigger)]; 
entering, by the WiFi module, a monitoring mode according to the network connection trigger message [Yang MT doc. p. 3, step 402: in the stray mode the WiFi module of the smart home appliance detects whether a specific multicast or broadcast message is acquired (i.e. WiFi module monitors for messages on power up)]; 
in response to successfully receiving and parsing a network configuration information broadcast packet under the monitoring mode, connecting, by the home appliance, to the network [Yang MT doc. p. 3, Step 402: if a specific multicast or broadcast message is acquired, the WiFi module of the smart appliance performs parsing of the specific multicast or broadcast message and automatically connects the corresponding wireless router according to the parsed wireless router SSID and the connection password]; 
in response to the home appliance failing to connect to the network, entering, by the WiFi module, a hotspot mode according to the network connection trigger message [Yang MT doc. p. 3, Step 402: if no specific multicast or broadcast message is acquired, the WiFi module transitions from the spurious mode to the soft AP mode (i.e. hotspot mode)]; and 
in response to the WiFi module successfully receiving network configuration information under the hotspot mode, connecting, by the home appliance, to the network [Yang MT doc. p. 3, Steps 403-407: in the soft AP mode, smart appliance receives wireless router SSID and password and uses this information to connect to the wireless router (step 407)].
after the network connection fails and is ceased: automatically driving, by the home appliance, the WiFi module to enter the monitoring mode or the hotspot mode or to switch between the monitoring mode and the hotspot mode for connecting to the network within a preset time, by using the home appliance; or manually driving the WiFi module to enter the monitoring mode or the hotspot mode or to switch between the monitoring mode and the hotspot mode for connecting to the network within a preset time, by touching a button on the home appliance [Yang MT doc. p. 3, step 401: WiFi module of the smart home appliance is configured to directly enter the stray mode after power up (i.e. powering up a smart home appliance is analogous to “using the home appliance” therefore the appliance is driven to enter the stray mode upon using/powering on the appliance, wherein powering up would imply from an off state would be analogous to powering up from a state in which a network connection has ceased)].
However, Yang does not explicitly disclose in response to the WiFi module failing to receive the network configuration information within a third preset period of time T3, or in response to the WiFi module receiving the network configuration information within a fourth preset period of time T4 but the home appliance fails to connect to the network, it is determined that the network connection fails and is ceased.
However, in a similar field of endeavor, Seok teaches in response to the WiFi module failing to receive the network configuration information within a third preset period of time T3, or in response to the WiFi module receiving the network configuration [Seok ¶ 0174: when the AP rejects the association request, the AP informs the STA of the association comeback time, such that the corresponding STA does not reattempt to perform association during the association comeback time; see also Fig. 5: association request response occurring after probe request/response, i.e., after receiving network configuration information (here, association response rejects a connection an prohibits STA from reattempting connection, i.e., network connection and is at least temporarily ceased)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of monitoring for network connection information in a first mode and switching to a second mode for receiving connection information after predetermined time period as taught by Yang with the method of determining a connection has failed and is to be ceased based on a failed network association response from an access point as taught by Seok.  The motivation to do so would be reduce collisions between multiple devices trying to re-associate with a network [Seok ¶ 0171].
Regarding claim 2, Yang in view of Seok teaches the method of claim 1, wherein the home appliance failing to connect to the network comprises: the WiFi module failing to receive the network configuration information broadcast packet within a first preset period of time T1, or the WiFi module failing to parse the network configuration information broadcast packet within a second preset period of time T2 [Yang MT doc. p. 3, Step 402: WiFi module of the smart home appliance detects whether a specific multicast or broadcast message is acquired in the stray mode within a predetermined time period; if no specific multicast or broadcast message is acquired, the WiFi module transitions from the spurious mode to the soft AP mode].
Regarding claim 5, Yang in view of Seok teaches the method of claim 2, wherein a duration of the first preset period of time T1 is less than or equal to that of the second preset period of time T2 [Yang MT doc. p. 3, Step 402 teaches the use of a predetermined time when evaluating whether a broadcast message is acquired wherein the predetermined time may be analogous to either a time to receive T1 or a time to parse/decode T2.  Furthermore, a time to receive only (i.e., T1) would inherently be less/equal to a time to receive and parse/decode (i.e. T2)].
However, Yang does not explicitly disclose a duration of the third preset period of time T3 is less than or equal to that of the fourth preset period of time T4.
However, Seok teaches a duration of the third preset period of time T3 is less than or equal to that of the fourth preset period of time T4 [Seok Fig. 5: association request response occurring after probe request/response, i.e., after receiving network configuration information wherein the reception of an association response would occur at a time later than the reception of a network connection message (probe response) (i.e. a determination would be made as to connection failure at either a time, T3, when a probe response is not received or at a later time, T4, when the association response is received)].
The motivation to combine these references is illustrated in the rejection of claim 3 above.
Regarding claim 6, Yang in view of Seok teaches the method of claim 1, wherein receiving the network connection trigger message comprises: in response to touch of a button on the home appliance to send the network connection trigger message to the WiFi module, receiving, by the WiFi module, the network connection trigger message; or automatically receiving, by the WiFi module, the network connection trigger message after being turned on in the case where the home appliance has not connected to a network or has not successfully connected to a network after being shipped from a factory [Yang MT doc. p. 3, step 401: WiFi module of the smart home appliance is configured to directly enter the stray mode after power up (here, a non-powered device would inherently be not connected to a network, therefore, the appliance is automatically triggered to enter the monitoring mode/stray mode when powered on in a non-connected state)].
Regarding claim 7, Yang in view of Seok teaches the method of claim 1, wherein the network configuration information broadcast packet or the network configuration information comprises at least one selected from the group consisting of a service set identifier (SSID) and password information of a router, and a unique identification code of a mobile client [Yang MT doc. p. 3, Step 402: a broadcast message may be parsed to determine wireless router SSID and the connection password].

Claim 8, 12-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Seok in view of Lee et al. (US 2016/0073259) [“Lee (‘259)”].
Regarding claim 8, Yang teaches a home appliance, comprising: 
a WiFi module [Yang MT doc. p. 4, Fig. shows first smart home appliance 12 and the second smart appliance 14 each have a WiFi module] and enabling the WiFi module to connect to a network by using a method for connecting the home appliance to the network, the method comprising: 
receiving, by the WiFi module in the home appliance, a network connection trigger message [Yang MT doc. p. 3, step 401: WiFi module of the smart home appliance is configured to directly enter the stray mode after power up (i.e. entering power up is analogous to receiving a trigger)]; 
entering, by the WiFi module, a monitoring mode according to the network connection trigger message [Yang MT doc. p. 3, step 402: in the stray mode the WiFi module of the smart home appliance detects whether a specific multicast or broadcast message is acquired (i.e. WiFi module monitors for messages on power up)]; 
in response to successfully receiving and parsing a network configuration information broadcast packet under the monitoring mode, connecting, by the home appliance, to the network [Yang MT doc. p. 3, Step 402: if a specific multicast or broadcast message is acquired, the WiFi module of the smart appliance performs parsing of the specific multicast or broadcast message and automatically connects the corresponding wireless router according to the parsed wireless router SSID and the connection password]; 
in response to the home appliance failing to connect to the network, entering, by the WiFi module, a hotspot mode according to the network connection trigger message [Yang MT doc. p. 3, Step 402: if no specific multicast or broadcast message is acquired, the WiFi module transitions from the spurious mode to the soft AP mode (i.e. hotspot mode)]; and 
in response to the WiFi module successfully receiving network configuration information under the hotspot mode, connecting, by the home appliance, to the network [Yang MT doc. p. 3, Steps 403-407: in the soft AP mode, smart appliance receives wireless router SSID and password and uses this information to connect to the wireless router (step 407)].
after the network connection fails and is ceased: automatically driving, by the home appliance, the WiFi module to enter the monitoring mode or the hotspot mode or to switch between the monitoring mode and the hotspot mode for connecting to the network within a preset time, by using the home appliance; or manually driving the WiFi module to enter the monitoring mode or the hotspot mode or to switch between the monitoring mode and the hotspot mode for connecting to the network within a preset time, by touching a button on the home appliance [Yang MT doc. p. 3, step 401: WiFi module of the smart home appliance is configured to directly enter the stray mode after power up (i.e. powering up a smart home appliance is analogous to “using the home appliance” therefore the appliance is driven to enter the stray mode upon using/powering on the appliance, wherein powering up would imply from an off state would be analogous to powering up from a state in which a network connection has ceased)].
However, Yang does not explicitly disclose in response to the WiFi module failing to receive the network configuration information within a third preset period of time T3, or in response to the WiFi module receiving the network configuration information within a fourth preset period of time T4 but the home appliance fails to connect to the network, it is determined that the network connection fails and is ceased.
However, in a similar field of endeavor, Seok teaches in response to the WiFi module failing to receive the network configuration information within a third preset period of time T3, or in response to the WiFi module receiving the network configuration information within a fourth preset period of time T4 but the home appliance fails to connect to the network, it is determined that the network connection fails and is ceased [Seok ¶ 0174: when the AP rejects the association request, the AP informs the STA of the association comeback time, such that the corresponding STA does not reattempt to perform association during the association comeback time; see also Fig. 5: association request response occurring after probe request/response, i.e., after receiving network configuration information (here, association response rejects a connection an prohibits STA from reattempting connection, i.e., network connection and is at least temporarily ceased)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of monitoring for network connection information in a first mode and switching to a second mode for receiving connection information after predetermined time period as taught by Yang with [Seok ¶ 0171].
However, Yang in view of Seok does not explicitly disclose the home appliance comprising a processor and a memory; wherein the memory stores one or more programs; and the one or more programs, when executed by the processor, cause the processor to perform operations in a home appliance.
However, in a similar field of endeavor, Lee (‘259) teaches a home appliance comprising a processor and a memory [Lee (‘259) ¶ 0041, Fig. 3: home appliance having a controller 270 for internal control (i.e. processor); ¶ 0047: home appliance 200 may further include a memory 240 for storage of data in the home appliance 200] wherein the memory stores one or more programs; and the one or more programs, when executed by the processor, cause the processor to perform operations in a home appliance [Lee (‘259) ¶ 0205: operating a home appliance according to the present disclosure may be implemented as code that may be written on a processor readable recording medium and thus read by a processor provided in the mobile terminal or the home appliance].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of monitoring for network connection information in a first mode and switching to a second mode for receiving connection information after predetermined time period as taught by Yang with the system of implementing a home appliance comprising a processor and memory [Lee (‘259) ¶ 0007].
Regarding claim 12, Yang in view of Seok teaches the method of claim 1, however, does not explicitly disclose a non-transitory computer-readable storage medium storing computer-executable instructions, the computer-executable instructions being configured for executing the method of claim 1.
However, Lee (‘259) teaches a non-transitory computer-readable storage medium storing computer- executable instructions, the computer-executable instructions being configured for executing the method of claim 1 [Lee (‘259) ¶ 0205: operating a home appliance according to the present disclosure may be implemented as code that may be written on a processor readable recording medium and thus read by a processor provided in the mobile terminal or the home appliance].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of monitoring for network connection information in a first mode and switching to a second mode for receiving connection information after predetermined time period as taught by Yang with the system of implementing a home appliance comprising a processor and memory storing programs for operating said processor to cause the home appliance to connect to a network.  The motivation to do so would be to provide the requisite system for implementing network communications [Lee (‘259) ¶ 0007].
Regarding claim 13, Yang in view of Seok in view of Lee (‘259) teaches the home appliance of claim 8, wherein the home appliance failing to connect to the [Yang MT doc. p. 3, Step 402: WiFi module of the smart home appliance detects whether a specific multicast or broadcast message is acquired in the stray mode within a predetermined time period; if no specific multicast or broadcast message is acquired, the WiFi module transitions from the spurious mode to the soft AP mode].
Regarding claim 16, Yang in view of Seok in view of Lee (‘259) teaches the home appliance of claim 13, wherein a duration of the first preset period of time T1 is less than or equal to that of the second preset period of time T2 [Yang MT doc. p. 3, Step 402 teaches the use of a predetermined time when evaluating whether a broadcast message is acquired wherein the predetermined time may be analogous to either a time to receive T1 or a time to parse/decode T2.  Furthermore, a time to receive only (i.e., T1) would inherently be less/equal to a time to receive and parse/decode (i.e. T2)].
However, Yang does not explicitly disclose a duration of the third preset period of time T3 is less than or equal to that of the fourth preset period of time T4.
However, Seok teaches a duration of the third preset period of time T3 is less than or equal to that of the fourth preset period of time T4 [Seok Fig. 5: association request response occurring after probe request/response, i.e., after receiving network configuration information wherein the reception of an association response would occur at a time later than the reception of a network connection message (probe response) (i.e. a determination would be made as to connection failure at either a time, T3, when a probe response is not received or at a later time, T4, when the association response is received)].
The motivation to combine these references is illustrated in the rejection of claim 13 above.
Regarding claim 17, Yang in view of Seok in view of Lee (‘259) teaches the home appliance of claim 8, wherein receiving the network connection trigger message comprises: in response to touch of a button on the home appliance to send the network connection trigger message to the WiFi module, receiving, by the WiFi module, the network connection trigger message; or automatically receiving, by the WiFi module, the network connection trigger message after being turned on in the case where the home appliance has not connected to a network or has not successfully connected to a network after being shipped from a factory [Yang MT doc. p. 3, step 401: WiFi module of the smart home appliance is configured to directly enter the stray mode after power up (here, a non-powered device would inherently be not connected to a network, therefore, the appliance is automatically triggered to enter the monitoring mode/stray mode when powered on in a non-connected state)].
Regarding claim 18, Yang in view of Seok in view of Lee (‘259) teaches the home appliance of claim 8, wherein the network configuration information broadcast packet or the network configuration information comprises at least one selected from the group consisting of a service set identifier (SSID) and password information of a router, and a unique identification code of a mobile client [Yang MT doc. p. 3, Step 402: a broadcast message may be parsed to determine wireless router SSID and the connection password].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Seok in view of Lee (‘259) in view of Lee (US 2015/0358364) [“Lee (‘364)”].
Regarding claim 11, Yang teaches a home appliance system, comprising a home appliance, a router, and a mobile terminal; 
wherein the home appliance comprises a WiFi module configured to connect the home appliance to the router [Yang MT doc. p. 4, Fig. shows first smart home appliance 12 and the second smart appliance 14 each have a WiFi module]; 
wherein the WiFi module is configured to receive network connection trigger message [Yang MT doc. p. 3, step 401: WiFi module of the smart home appliance is configured to directly enter the stray mode after power up (i.e. entering power up is analogous to receiving a trigger)], and 
enter a monitoring mode according to the network connection trigger message [Yang MT doc. p. 3, step 402: in the stray mode the WiFi module of the smart home appliance detects whether a specific multicast or broadcast message is acquired (i.e. WiFi module monitors for messages on power up)], and 
in response to the WiFi module successfully receiving and parsing a network configuration information broadcast packet under the monitoring mode, the home appliance connects to a network [Yang MT doc. p. 3, Step 402: if a specific multicast or broadcast message is acquired, the WiFi module of the smart appliance performs parsing of the specific multicast or broadcast message and automatically connects the corresponding wireless router according to the parsed wireless router SSID and the connection password]; and 
in response to the home appliance failing to connect to the network, the WiFi module enters a hotspot mode according to the network connection trigger message [Yang MT doc. p. 3, Step 402: if no specific multicast or broadcast message is acquired, the WiFi module transitions from the spurious mode to the soft AP mode (i.e. hotspot mode)], and 
in response to the WiFi module successfully receiving network configuration information under the hotspot mode, the home appliance connects to the network [Yang MT doc. p. 3, Steps 403-407: in the soft AP mode, smart appliance receives wireless router SSID and password and uses this information to connect to the wireless router (step 407)];
after the network connection fails and is ceased: automatically driving, by the home appliance, the WiFi module to enter the monitoring mode or the hotspot mode or to switch between the monitoring mode and the hotspot mode for connecting to the network within a preset time, by using the home appliance; or manually driving the WiFi module to enter the monitoring mode or the hotspot mode or to switch between the monitoring mode and the hotspot mode for connecting to the network within a preset time, by touching a button on the home appliance [Yang MT doc. p. 3, step 401: WiFi module of the smart home appliance is configured to directly enter the stray mode after power up (i.e. powering up a smart home appliance is analogous to “using the home appliance” therefore the appliance is driven to enter the stray mode upon using/powering on the appliance, wherein powering up would imply from an off state would be analogous to powering up from a state in which a network connection has ceased)].
However, Yang does not explicitly disclose in response to the WiFi module failing to receive the network configuration information within a third preset period of time T3, or in response to the WiFi module receiving the network configuration information within a fourth preset period of time T4 but the home appliance fails to connect to the network, it is determined that the network connection fails and is ceased.
However, in a similar field of endeavor, Seok teaches in response to the WiFi module failing to receive the network configuration information within a third preset period of time T3, or in response to the WiFi module receiving the network configuration information within a fourth preset period of time T4 but the home appliance fails to connect to the network, it is determined that the network connection fails and is ceased [Seok ¶ 0174: when the AP rejects the association request, the AP informs the STA of the association comeback time, such that the corresponding STA does not reattempt to perform association during the association comeback time; see also Fig. 5: association request response occurring after probe request/response, i.e., after receiving network configuration information (here, association response rejects a connection an prohibits STA from reattempting connection, i.e., network connection and is at least temporarily ceased)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of monitoring for network connection information in a first mode and switching to a second mode for receiving connection information after predetermined time period as taught by Yang with [Seok ¶ 0171].
However, Yang in view of Seok does not explicitly disclose a server, wherein the home appliance connects to the server via the router, wherein the server is configured to provide home appliance management platform services, including registration and management of a user account, binding and management of the home appliance and the user account, sending a control command to the home appliance, and receiving information reported by the home appliance; and wherein the mobile terminal is in communication with the router and the server.
However, Lee (‘259) teaches a server, wherein the home appliance connects to the server via the router [Lee (‘259) ¶ 0020, Fig. 1: a home appliance 200, an access point (AP) device 400, a server 500, a network 550, and a mobile terminal 600 wherein Fig. 1 shows home appliance connected to server via AP (i.e. router)],
wherein the server is configured to provide home appliance management platform services [Lee (‘259) ¶ 0027: server 500 may store firmware information and operation information (e.g., course information) related to the home appliance 200 and register product information related to the home appliance 200], including registration and management of a user account, binding and management of the home appliance and the user account [Lee (‘259) ¶ 0173: home appliance provides product registration to server; see also ¶ 0099: product registration performed by user w/ corresponding user ID password (i.e. registration is linked to a user account)], and receiving information reported by the home appliance [Lee (‘259) ¶ 0173: home appliance provides product registration to server]; and 
wherein the mobile terminal is in communication with the router and the server [Lee (‘259) Fig. 1 shows mobile terminal 600 in communication with server 500 via AP 400].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of monitoring for network connection information in a first mode and switching to a second mode for receiving connection information after predetermined time period as taught by Yang with the system of implementing a home appliance, terminal, and server in communication over a network as taught by Lee (‘259).  The motivation to do so would be to provide the requisite system for implementing network communications for product registration [Lee (‘259) ¶ 0007].
However, Yang in view of Seok in view of Lee (‘259) does not explicitly disclose a server sending a control command to the home appliance.
However, in a similar field of endeavor, Lee (‘364) teaches a server sending a control command to the home appliance [Lee (‘364) ¶ 0162, Fig. 9: in response to a registration message, server response with registration complete to home appliance to indicate registration is complete].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of monitoring for network connection information in a first mode and switching to a second mode for receiving connection information after predetermined time period as taught by Yang with [Lee (‘364)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/           Primary Examiner, Art Unit 2474